     Case 3:19-cv-00610-S Document 5 Filed 04/12/19              Page 1 of 4 PageID 22


                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

WEBBER, LLC and ARCH INSURANCE                 §
COMPANY,                                       §
                                               §
       Plaintiffs                              §
                                               §
                                                     CIVIL ACTION NO. 3:19-cv-00610-S
UNITED FIRE & CASUALTY                         §
COMPANY                                        §
                                               §
       Defendant.                              §

                    UNITED FIRE & CASUALTY COMPANY’S ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW United Fire & Casualty Company (“UFCC”) and answers the Complaint

filed by Webber, LLC (“Webber”) and Arch Insurance Company (“Arch”) as follows:

       1.     The allegations of Paragraph 1 of the Complaint are admitted.

       2.     The allegations of Paragraph 2 of the Complaint are admitted.

       3.     The allegations of Paragraph 3 of the Complaint are admitted.

       4.     The allegations of Paragraph 4 of the Complaint are admitted.

       5.     The allegations of Paragraph 5 of the Complaint are admitted.

       6.     With regard to the allegations of Paragraph 6 of the Complaint, UFCC admits that

it issued policy no. 60453791 to Indus Road and Bridges, Inc. (“Indus”) effective from October

23, 2016, to October 23, 2017 (the “UFCC Policy”). The remaining allegations of Paragraph 6 of

the Complaint are denied, and UFCC states that the UFCC Policy speaks for itself.

       7.     The allegations of Paragraph 7 of the Complaint are denied, and UFCC states that

the pleadings in the Underlying Lawsuit speak for themselves.




UFCC’s Answer                                                                               1
     Case 3:19-cv-00610-S Document 5 Filed 04/12/19               Page 2 of 4 PageID 23


       8.      The allegations of Paragraph 8 of the Complaint are denied, and UFCC states the

pleadings in the Underlying Lawsuit speak for themselves.

       9.      The allegations of Paragraph 9 of the Complaint are denied, and UFCC states that

the pleadings in the Underlying Lawsuit speak for themselves.

       10.     With regard to the allegations of Paragraph 10 of the Complaint, UFCC admits

that Indus was a subcontractor of Webber on the construction project in question. The remaining

allegations of Paragraph 10 of the Complaint are denied, and UFCC states that any contract

entered into by Indus speaks for itself.

       11.     With regard to the allegations of Paragraph 11 of the Complaint, UFCC admits

that Webber made a demand for additional insured coverage under the UFCC Policy. The

remaining allegations of Paragraph 11 of the Complaint are denied, and UFCC states that the

UFCC Policy speaks for itself.

       12.     The allegations of Paragraph 12 of the Complaint are denied, and UFCC states

that the UFCC Policy speaks for itself.

       13.     The allegations of Paragraph 13 of the Complaint are denied, and UFCC states

that the UFCC Policy speaks for itself.

       14.     No response is required to the allegations of Paragraph 14 of the Complaint.

       15.     The allegations of Paragraph 15 of the Complaint are admitted.

       16.     With regard to the allegations of Paragraph 16 of the Complaint, UFCC admits

that Arch is the general liability insurer for Webber. The remaining allegations of Paragraph 16

of the Complaint are denied.




UFCC’s Answer                                                                                 2 
 
     Case 3:19-cv-00610-S Document 5 Filed 04/12/19               Page 3 of 4 PageID 24


       17.     With regard to the allegations of Paragraph 17 of the Complaint, UFCC admits

that Webber and Arch seek the relief stated. UFCC denies, however, that Webber or Arch is

entitled to any relief whatsoever.

       18.     The allegations of Paragraph 18 of the Complaint are admitted.

       19.     UFCC denies that Webber or Arch is entitled to the relief requested in the prayer

of the Complaint or to any relief whatsoever in this suit.

       20.     UFCC specifically denies that it is under any duty to defend or to indemnify

Webber in connection with the Underlying Lawsuit.

       21.     UFCC states that the claims of Webber and Arch are barred by the provisions of

Chapter 151 of the Texas Insurance Code.

       22.     UFCC states that the claims asserted against Webber in the Underlying Lawsuit

are not covered and/or are excluded, in whole or in part, by the relevant provisions of the UFCC

Policy, including but not limited to any additional insured endorsements.

       23.     UFCC states that recovery from it is barred to the extent that the party seeking

such recovery was a volunteer or that the party on whose behalf payment has been made was

made whole.

       24.     UFCC denies that it is liable to Webber or to Arch for defense costs or indemnity

in connection with Underlying Lawsuit. However, if it is determined that UFCC is liable to

Webber or to Arch, then UFCC is entitled to an apportionment of liability, credit, offset,

contribution, subrogation, indemnity, reduction, sharing, allocation, application of “other

insurance” and/or excess clauses, and/or other similar relief vis-à-vis Webber and Arch, and

other carriers and/or third parties, whether parties to this action or not, in connection with the

claims asserted by Webber and Arch against UFCC.



UFCC’s Answer                                                                                   3 
 
        Case 3:19-cv-00610-S Document 5 Filed 04/12/19                Page 4 of 4 PageID 25


         WHEREFORE, PREMISES CONSIDERED, UFCC prays that Webber and Arch take

nothing by reason of this suit, for its costs, for its attorney fees, and for such other and further

relief, both at law and in equity, as it may show itself justly entitled and for which it shall ever

pray.


                                              Respectfully submitted,


                                               /s/ Aaron L. Mitchell
                                              Aaron L. Mitchell
                                              State Bar No. 14205590
                                              aaronm@tbmmlaw.com
                                              Lori Murphy
                                              State Bar No. 14701744
                                              lorim@tbmmlaw.com
                                              Matt Rigney
                                              State Bar No. 24068636
                                              mattr@tbmmlaw.com

                                              TOLLEFSON BRADLEY MITCHELL & MELENDI, LLP
                                              2811 McKinney Avenue, Suite 250 West
                                              Dallas, Texas 75204
                                              Telephone: 214-665-0100
                                              Facsimile:    214-665-0199

                                              ATTORNEYS FOR DEFENDANT
                                              UNITED FIRE & CASUALTY COMPANY


                                CERTIFICATE OF SERVICE

         This is to certify that on April 12, 2019, a true and correct copy of the foregoing was

served in accordance with the Federal Rules of Civil Procedure upon the counsel of record.


                                              /s/ Aaron L. Mitchell
                                              Aaron L. Mitchell




UFCC’s Answer                                                                                     4 
 
